Exhibit 10.16

 

FIRST AMENDMENT OF ESI 401(k) PLAN

 

This First Amendment of the ESI 401(k) Plan (the "Plan") is adopted by
ITT Educational Services, Inc. (the "Employer").

Background

A.         Effective January 1, 2006, the Employer amended and completely
restated the Plan.

B.

The Employer now wishes to amend the Plan further.

 

Amendment

Effective January 1, 2008, the Plan is amended as follows:

1.

Section 2.57 of the Plan is amended to read as follows:

 

2.57

"Service" shall mean the period of elapsed time beginning on the date an
Employee commences employment with the Company or any Associated Company or
predecessor company, subsidiary, or affiliate of ESI, and ending on his or her
most recent Severance Date, which shall be the earlier of (a) the date he or she
quits, is discharged, retires, or dies or (b) the first anniversary of the date
on which he or she is first absent from service, with or without pay, for any
reason such as vacation, sickness, disability, layoff, or leave of absence. If
an Employee terminates employment and is later reemployed within 12 months of
the earlier of (i) his or her date of termination or (ii) the first day of an
absence from service immediately preceding his or her date of termination, the
period of Service between his or her Severance Date and his or her reemployment
date shall be included in his or her Service. With respect to service for
purposes of the vesting schedule in Section 5.4, if an Employee terminates and
is later reemployed after incurring a Break in Service, his or her period of
Service prior to his or her Break in Service shall be included in his or her
Service.

Under the circumstances hereinafter stated and upon such conditions as the
Committee shall determine on a basis uniformly applicable to all Employees
similarly situated, the period of Service of an Employee shall be deemed not to
be interrupted by an absence of the type hereinafter stated, and the period of
such absence shall be included in determining the length of an Employee's
Service:

(i)

if a leave of absence has been authorized by the Company or any Associated
Company, for the period of such authorized leave of absence only; or

 

 



 

 

(ii)

if an Employee enters service in the armed forces of the United States and if
the Employee's right to reemployment is protected by the Selective Service Act
or any similar law then in effect and if the Employee returns to regular
employment within the period during which the right to reemployment is protected
by any such law.

Notwithstanding the foregoing, the period of an Employee's employment rendered
prior to the Effective Date that was recognized or would have been recognized
under the ITT Plan as in effect on the Effective Date as eligibility service or
vesting service shall be recognized as service under this Plan for purposes of
vesting and eligibility purposes, whichever is applicable.

Notwithstanding the foregoing, for purposes of eligibility for membership in the
Plan provided in Article III, an Employee whose employment with the Company or
an Associated Company is on a temporary or less than full-time basis shall be
credited with a year of Service if he or she completes at least 1,000 Hours of
Service in a twelve consecutive month period of employment measured from the
date on which the Employee's Service commences or from the beginning of any
subsequent Plan Year. After such an Employee has become a Member of the Plan as
provided in Article III, Service for purposes of meeting the requirements for
vesting shall be determined in accordance with the preceding paragraphs of this
Section 2.57.

Notwithstanding any Plan provision to the contrary, in the case of any person
who is a leased employee, as defined in Code Section 414(n), or a federal work
study student, before or after a period of service as an Employee, the entire
period during which he or she has performed services for the Company or an
Associated Company as a leased employee or a federal work study student shall be
counted as service as an Employee for all purposes of the Plan except that he or
she shall not by reason of that status become a Member of the Plan.

2.

Section 2.58 of the Plan is amended to read as follows:

 

2.58

"Statutory Compensation" shall mean the wages, salaries, and other amounts paid
in respect of an employee for services actually rendered to the Company or an
Associated Company, including by way of example, overtime, bonuses, and
commissions, but excluding: deferred compensation; stock options; other
distributions that receive special tax benefits under the Code; severance pay
and any other amounts paid after severance from employment, other than regular
compensation for services during or outside regular working hours that is paid
within 2½ months of severance from employment or, if later, by the last day of
the Plan Year in which employment was severed; and salary continuation payments
to Participants who do not perform services for the Employer by reason of

 

-2-

 



 

qualified military service or disability leave. For purposes of determining
Highly-Compensated Employees under Section 2.29, maximum annual addition under
Section 6.4, key employees under Section 17.1, and minimum benefits under
Section 17.3, Statutory Compensation shall include Pre-Tax Savings and amounts
contributed on a Member's behalf on a salary reduction basis that are not
includible in the gross income of the employee under Section 125, 402(h),
132(f)(4), 457 or 403(b) of the Code. For all other purposes, Statutory
Compensation shall also include the amounts referred to in the preceding
sentence, unless the Committee directs otherwise for a particular Plan Year.
Statutory Compensation shall not exceed the Annual Dollar Limit.

3.

Section 6.4(c) is amended to read as follows:

 

(c)

If a Member's annual additions exceed the limitations of this Section for any
Plan Year, then the Plan may correct the excess in accordance with Revenue
Procedure 2006-27 or any superseding guidance, including the preamble of the
final regulations under Code section 415.



 

-3-

 



 

 

This First Amendment of ESI 401(k) Plan is executed this 19th day of December,
2008.

ITT EDUCATIONAL SERVICES, INC.

 

By:

/s/ Nina Esbin

(Signature)

 

Nina Esbin

(Printed)

 

SVP, Human Resources

(Title)

ATTEST:

 

/s/ Jenny Yonce

(Signature)

 

Jenny Yonce

(Printed)

 

Mgr, Benefits & HRIS

(Title)

 

 

-4-

 

 

 